MEMORANDUM **
California state prisoner Tommy Phillips appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging his constitutional rights were violated when he was found appropriate for placement in an Enhanced Outpatient Program, and when he was denied his right to refuse treatment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
On appeal, Phillips raises only two contentions, first that his right to refuse treatment as provided in CaLCode Regs, tit.15 § 3363 (1995) was violated. This contention fails because section 3363(b) provides an exception to the general right to refuse treatment if the inmate is suffering from a mental illness which poses a danger to others or to himself. Phillips’ medical records demonstrate that Phillips posed a danger to himself, and therefore the right to refuse treatment did not apply, to Phillips.
Phillips also contends that the district court improperly denied his request for counsel. The district court did not abuse its discretion in denying Phillips’ motion for appointment of counsel because he failed to demonstrate “exceptional circumstances.” See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.